Citation Nr: 1748960	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for major depressive disorder.

5.  Entitlement to a disability rating greater than 10 percent for amputation of tip of the right index finger.

6.  Entitlement to a compensable disability rating for residual scar of the right index finger.

7.  Entitlement to a compensable disability rating for hemorrhoids.

8.  Entitlement to special monthly compensation (SMC).  

9.  Entitlement to special monthly pension (SMP).  



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from May 1962 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in October 2010, September 2013, and September 2015 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia and Columbia, South Carolina.  

The Board notes that the Veteran's appeal was certified to the Board in December 2015.  In January 2017, the Veteran signed an Appointment of Individual as Claimant's Representative (VA Form 21-22a), naming Adam Neidenberg as his attorney.  In a September 2017 letter Mr. Neidenberg submitted a letter to the RO withdrawing representation.  A copy of this letter was also sent to the Veteran.  Although Mr. Neidenberg withdrew representation after the issues on appeal had been certified to the Board, the Veteran specifically acknowledged and agreed to the withdrawal.  See August 2017 Acknowledgement of Motion to Withdraw from Representation; see also 38 C.F.R. §§ 14.631(c), 20.608(a) (2016).  Therefore, the Board finds that Mr. Neidenberg has properly revoked representation.  See 38 C.F.R. § 14.631(c) (2016).  To date, the Veteran has not submitted documentation appointing a new representative; as such, he is unrepresented in this appeal.

The issues of entitlement to service connection for bilateral shoulder disorders and major depressive disorder as well as entitlement to SMC and SMP are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Claims for service connection for a right shoulder disorder were denied by the RO in April 1996, January 2000, September 2002, and May 2008, and no new and material evidence pertinent to these claims was received by VA within one year from the date that the RO mailed notice of these adverse determinations to the Veteran; the May 2008 rating action was the last final denial as to that issue on any basis before the present attempt to reopen the claim.

2.  Evidence received since the May 2008 rating decision is new and raises a reasonable possibility of substantiating the underlying claim of service connection for a right shoulder disorder.

3.  The Veteran's service-connected right index finger amputation is through the distal phalanx.

4.  The Veteran's service-connected right index finger amputation scar is linear, superficial and measures 2cm x .25 cm, without pain, instability, or other disabling effect or functional impairment.

5.  The Veteran's service-connected hemorrhoids are not more than mild or moderate in degree; they are not large, thrombotic, or irreducible and do not involve excessive redundant tissue and are not evidenced by frequent recurrences.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

2.  The criteria for a disability rating greater than 10 percent for amputation of tip of the right index finger are not met.  38 U.S.C.A. § . §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5153 (2016).

ting for residual scar of the right index finger amputation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, DC 7805 (2016).

4.  The criteria for a compensable disability rating for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, DC 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notices in correspondence dated June 23, 2010, June 29, 2012, September 29, 2014, October 27, 2014, November 26, 2014, December 10, 2014, February 4, 2015, February 14, 2015, January 15, 2015, February 19, 2015, May 18, 2015, May 27, 2015, and June 15, 2015.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Law and Analysis for New and Material

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 1996, rating decision, the RO denied service connection for a right shoulder disorder on the basis that there was no evidence of it during military service and a right shoulder disorder was not shown to be related to any service-connected disability.  This rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Rating actions in January 2000, September 2002, and May 2008, affirmed the denials of service connection on the basis that new and material evidence had not been submitted to reopen the claim.  These rating decisions also became final as no notice of disagreement or new and material evidence was submitted within one year of the dates on which they were issued.  Id.  The May 2008 rating action was the last final denial as to this issue on any basis before the present attempt to reopen the claim. 

However, the evidence received since then is both new and material to the claim.  Such evidence consists of the Veteran's lay statements submitted in 2008, 2010, and 2015, in which he provided accounts of developing arthritis as a result of working in cold storage during active duty with the Army and during his three years in the Naval Reserve.  Also of record is a medical opinion from the Veteran's private physician who concluded that the Veteran's shoulder damage can be directly related to the heavy lifting that he did while working in cold storage.  This evidence relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating it.  This new evidence, in conjunction with VA's duty to assist, requires reopening.  Shade, 24 Vet. App. at 117.  Accordingly, the claim is reopened, but the Board finds that a remand is necessary for further development.


III.  Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected right index finger amputation disability, right index finger amputation scar, and hemorrhoids.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Right Index Finger Amputation 

The Veteran's right index finger injury is currently rated as 10 percent disabling under DC 5153 for amputations of the single, index finger.  

Under DC 5153, a 10 percent rating is assigned for amputation through the long phalanx or at the distal joint.  A 20 percent rating is assigned when there is no metacarpal resection, and the amputation was at the proximal interphalangeal joint or proximal thereto.  When there has been metacarpal resection of the index finger, with more than half the bone lost a 20 percent rating is assigned for the minor/non-dominant hand and 30 percent rating assigned for the major/dominant hand.  38 C.F.R. § 4.71a.

All other compensable ratings under the diagnostic codes related to the hands and fingers require ankylosis of individual or multiple digits.  See DCs 5216 through 5227.  Notably, under DC 5225 (index finger, ankylosis of), the maximum rating provided for unfavorable or favorable ankylosis of the index finger is 10 percent.

In connection with the Veteran's most recent claim for increase is a July 2010 examination report which shows he reported swelling, pain, and phantom pain that occurs several times a week and lasts up to 3 hours with an intensity of 9/10 on the pain scale.  The symptoms can be elicited by physical activity, stress, and cold weather, but can also come spontaneously.  The Veteran reports that the symptoms are relieved by rest and that he is able to function with medication.  He does not experience any overall functional impairment from this condition.  The Veteran is right hand dominant.  

Examination of the right index finger revealed no ankylosis.  Range of motion was not applicable because the DIP (distal interphalangeal) joint of the right index finger was absent.  However, joint function on the right was not additionally limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  Examination of the amputation stump revealed no tenderness, neuroma, circulation problems, swelling or deformity.  The right index finger amputation was through the distal phalanx.  The surgery had not altered the function and the level of amputation did not permit a satisfactory prosthesis.  X-ray findings show partial amputation of the distal right 2nd digit.  

The examiner noted that muscle group IX of the right hand was involved.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  Muscle strength was graded at 5 and the injury did not affect the function of the hand and there was no muscle herniation.  Although the muscle injury also involved bone damage to the distal phalanx of right index finger, there was no tendon damage, joint damage, or nerve damage.

The Veteran was able to tie shoelaces, fasten buttons, and pick up a piece of paper and tear it all without difficulty.  On examination of hand dexterity the right hand fingertips could approximate the proximal transverse crease of the palm.  With the thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of each finger was 0cm.  With the thumb attempting to oppose the fingers the measurement between the pad of the right thumb and each finger was also 0cm.  The Veteran's right hand strength was within normal limits.  The clinical impression was amputation of the tip of the right index finger with scar that had no effect on the Veteran's usual occupation or daily activity.  

Further review of the claims file shows that the Veteran has not sought or received ongoing treatment for the right index finger amputation disability, following this examination nor has he contended otherwise.

Based on the preceding evidence, the criteria for a rating greater than 10 percent for the Veteran's right index fingertip amputation are not met.  As has been noted, the amputation site is through the distal phalanx and there is no evidence to suggest the site had increased in size.  A higher 20 percent rating would have to show amputation at the proximal interphalangeal joint, or proximal thereto.  Therefore, the criteria for a compensable rating under DC 5153 are not met. 

The Board has considered whether a higher rating might be assigned under a diagnostic code measuring impairment due to limitation of motion, but DC 5153 is the only diagnostic code which includes criteria allowing a rating higher than the current 10 percent rating for the index finger alone.  In this regard, the diagnostic codes pertaining to limitation of motion in fact refer adjudicators to DC 5153 for higher level evaluations.  The disability also is not shown to involve any other factors warranting evaluation of the disability under any other provisions of VA's rating schedule.

Accordingly, the Board finds that the Veteran's impairment due to his right index finger amputation is most consistent with a 10 percent rating and that the level of disability contemplated in DC 5153 to support the assignment of a 20 percent or rating or higher is absent.


B. Right Index Finger Amputation Scar

The Veteran's residual scar of the right index finger amputation is currently rated as noncompensably disabling under DC 7805.

Under the provisions of 38 C.F.R. § 4.118, scars are rated based on varying manifestations.  Under DC 7805, scars (including linear scars), and other effects of scars are evaluated under DCs 7800, 7801, 7802, and 7804 including any disabling effects not provided for by DCs 7800-04.  Any disabling effects not considered in a rating provided under DCs 7800-7804 should be evaluated under an appropriate diagnostic code.

However, DC 7800 is not applicable as it relates specifically to scars of the head, face, or neck.  A compensable evaluation under DC 7801 requires a deep and nonlinear scar of any area of at least 6 square inches.  A compensable evaluation under DC 7802 requires a superficial and nonlinear scar of any area of greater than 144 square inches.  A compensable evaluation under DC 7804 requires one or two scars that are unstable or painful.  

The pertinent evidence in this case consists almost entirely of clinical findings from VA examination in July 2010.  Examination revealed a scar precisely located on the distal right index finger.  The scar was linear and measured 2cm by 0.25cm.  The scar was not painful on examination and there was no skin breakdown.  The scar was superficial with no underlying tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion and did not limit function.

Further review of the claims file shows that the Veteran has not sought or received ongoing treatment for the residual right index finger scar, following this examination nor has he contended otherwise.

Applying the Veteran's symptomatology to the rating criteria, the Board finds that a compensable evaluation is not warranted.  In this case, he did not clearly describe a painful or unstable scar on VA examination and no such condition was identified by the VA examiner.  There is no evidence of more than one scar and the medical evidence does not suggest that it is of a size warranting a compensable evaluation.  There have been no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with the scar and the scar has been found to have no impact on the Veteran's ability to work.  Without any medical evidence of greater impairment, the claim must be denied.

Therefore, the evidence does not support the assignment of a compensable evaluation under the applicable rating criteria.

C. Hemorrhoids

The Veteran's hemorrhoids are currently rated as noncompensably disabling under DC 7336.

Under DC 7336, a noncompensable rating is warranted where hemorrhoids are mild or moderate in degree.  A 10 percent rating is warranted where they are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted where there is persistent bleeding with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

In connection with the Veteran's most recent claim for increase is a July 2010 examination report which shows the Veteran reported a history of hemorrhoids since 1960 with symptoms of pain, a nagging feeling to empty bowel, and swelling.  There was no anal itching, diarrhea, perianal discharge, or stool leakage.  The hemorrhoids would recur occasionally, but he has never been hospitalized or required surgery for this condition.  The Veteran reported the hemorrhoids had been lanced and no longer exist and that he does not experience any overall functional impairment from this condition.  The rectal exam was declined.  There was no change in the diagnosis of hemorrhoids which at the time of examination were quiescent and not currently not active per Veteran.  The condition does not cause anemia and there were no findings of malnutrition.

Further review of the claims file shows that the Veteran has not sought or received ongoing treatment for hemorrhoids, following this examination nor has he contended otherwise.

Based upon the preceding evidence, the Board finds no basis to assign a compensable rating for the Veteran's hemorrhoids.  In order to be entitled to a compensable disability rating, the Veteran must manifest large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences or hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  In this case the evidence establishes that the Veteran's hemorrhoids are largely asymptomatic.  Moreover, the Veteran's current noncompensable disability rating is for mild to moderate hemorrhoid symptoms.  

The Board has considered rating the Veteran under closely related codes.  Higher ratings are provided for impairment of sphincter control (DC 7332); stricture of the anus or rectum (DC 7333); prolapse of the rectum (DC 7334); and fistula in ano which is rated as analogous to impairment of sphincter control (DC 7335-7332).  38 C.F.R. § 4.114.  However, absent clinical documentation of such findings the Veteran is not entitled to a compensable rating for his service-connected hemorrhoids under these additional diagnostic codes.  

Therefore, the evidence does not support the assignment of a compensable evaluation under the applicable rating criteria.

D. Final Considerations

The Board has also considered that the Veteran has not been afforded VA examination of his right index finger amputation, the residual amputation scar or, his hemorrhoids since July 2010, but finds that the medical evidence of record in this case is not too old to adequately evaluate these disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.

In addition, the Veteran has not specifically asserted, and the evidence does not show, that these service-connected disabilities have materially increased in severity since his July 2010 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, given that the Veteran has not identified any outstanding pertinent treatment records since the 2010 VA examination and the fact that the history he provided at that time, and considered by the examiner, is consistent with that reflected in the record, the examination reports (which reflect not only the Veteran's history, but complaints, clinical findings and diagnoses) provide the information necessary to evaluate his service-connected right index finger amputation, the residual amputation scar and hemorrhoids disabilities under the applicable rating criteria.  38 C.F.R. § 4.2 (2016); Abernathy v. Principi, 3 Vet.App. 461   (1992).  Consequently new VA examinations to rate the severity of these service-connected disabilities are not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record as a whole does not raise an inferred claim for a TDIU as there is no evidence that the Veteran's service-connected disabilities prevent him from maintaining employment.


ORDER

New and material evidence having been received, the claim for service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted.

A disability rating greater than 10 percent for amputation of tip of the right index finger is denied.

A compensable disability rating for residual scar of the right index finger is denied.

A compensable disability rating for hemorrhoids is denied.

REMAND

In light of the Board's finding that the previously denied claim for service connection for a right shoulder disorder is reopened, the underlying issue must be considered on a de novo basis.  The Veteran contends that he developed a right shoulder disorder as a result of his military duties working in a storage facility during his active duty service with the Army and during his period of Naval Reserve service.  He is also seeking service connection for a left shoulder disorder on the same basis.  

Although there is no official service department documentation, or any other objective evidence, to support the Veteran's claim, his DD Form 214 shows that his last duty assignment was with the 547th Ordnance Company (FM) USARSEVEN (Seventh US Army), and that his military occupational specialty (MOS) was Ord Supply Specialist.  The reason and authority for discharge was Early Release Overseas Returnee, and he was transferred to the USAR (United States Army Reserve) Control Group, (Reinf) XII USA Corps.  The terminal date of his reserve obligation was May 23, 1968.  

Although the service personnel records indicate the Veteran may have had periods of active duty training (ADT) or inactive duty training (IDT), it appears the AOJ has not attempted to verify any Reserve service he may have performed.  In view of the evidence and the Veteran's assertions, the AOJ should verify the dates and nature of any Reserve service and obtain any service treatment records that are not duplicates of the service records already associated with the claims folder.

There is also no medical opinion of record that addresses whether or not the Veteran's bilateral shoulder disorders are connected to his military service.  For this reason, the Board finds that VA examination would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks service connection for depression.  A review of service treatment records shows that when examined at enlistment in May 1962, he reported that he had been rejected for service in the Air Force in May 1961 due to "mental."  Based on this evidence, the AOJ offered the Veteran an examination for "depression" requesting an opinion as to whether or not the Veteran's mental condition which existed prior to active duty was aggravated beyond progression due to active duty.  See Compensation and Pension Exam Inquiry dated July 7, 2015.  As a general matter, once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When examined by VA in July 2015, the examiner ultimately concluded that the Veteran's history of unspecified depressive disorder was not related to service, but rather was more likely attributable to alcohol consumption and financial issues.  The examiner did not otherwise address the question of whether the Veteran had  preexisting psychiatric symptoms that were aggravated by service.  As such, the Board finds that the July 2015 opinion must be returned as inadequate as it does not fully address the AOJ's examination request.  Barr, 21 Vet. App. 303 (2007).

Finally since the Veteran's disability picture is unresolved, the claims for SMC and SMP are inextricably intertwined with the service connection claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, adjudication of these claims must be deferred until after completion of the actions requested below.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter pertaining to his claims for bilateral shoulder disabilities and depression.  Such letter should specifically advise the Veteran of the specific regulations governing service connection where there is reserve component service, such as ADT or IDT  as well as the criteria for establishing entitlement to service connection on an aggravation basis.

2.  Verify any periods of Reserve service, including any actual periods (specific dates) of ADT and IDT.  Service records only providing Reserve points are not helpful in this regard.  All verified periods of service and responses received must be documented and associated with the claims file.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the ADT and/or IDT must be noted in the claims file.

Also, obtain all service treatment records for such verified periods of service, including reports of entrance, separation, and periodic/annual physical examinations not currently in the claims file.

3.  The AOJ should include a summary in the claims file that delineates the Veteran's verified periods of active duty, ADT, and IDT requested above, to the extent possible.

4. After any additional records are associated with the claims file, schedule the Veteran for appropriate VA examination.  The file must be made available to the examiner for review of the case.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, any diagnosed bilateral shoulder disorder shown on examination is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during a period of active duty or ADT or the result of injury incurred during a period of IDT service.

In providing the opinion, the examiner is asked to consider carefully the objective medical findings in the service treatment records.  The examiner should address the Veteran's theory that heavy lifting associated with his military duties may have caused or contributed to his shoulder disorders.  If it is the examiner's opinion that the shoulder disorder is the result of any other process not related to in-service activities, he/she should comment on the likelihood that the Veteran's current shoulder disorders are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If he/she cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

5.  Return the claims file to the VA provider who conducted the July 2015 examination, if available, for an addendum opinion addressing the Veteran's claimed depression.  If that examiner is not available, the Veteran's file should be sent to another VA medical professional who will have an opportunity to review the complete file.  Examination of the Veteran need not be conducted unless the examiner determines that one is necessary to render an opinion.  In light of additional review the record, the examiner should: 

a) Determine whether there is clear and unmistakable evidence (undebatable) that an acquired psychiatric disorder preexisted the Veteran's period of active duty beginning in May 1962.  If so identify the disorder and point to the specific evidence relied upon. 

b) If a psychiatric disorder is found to have existed prior to service, the examiner should then state whether there is clear and unmistakable (undebatable) evidence that it was not aggravated by service beyond its natural progression. 

c) If the examiner finds that the evidence of record does not clearly and unmistakably show that the psychiatric disorder existed prior to service AND that it was not aggravated by service, the presumption of soundness is not rebutted, and the examiner should then provide an opinion addressing whether, it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed psychiatric disorder had its onset during service.

In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records.  The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

6.  Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


